[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter came to this court as a limited contested dissolution of marriage action. The court has made previous orders and reserved to itself certain of the issues.
The court has reviewed the financial statements of the parties and the guidelines. It is clear that the guidelines provide for $155.00 per week as child support. The court has listened to the testimony of the parties and finds reason to deviate from the criteria. The court finds that it would be inequitable or inappropriate in this case to strictly adhere to the guidelines. The court orders the husband to pay $125.00 per week as child support for the minor children.
The court further orders that this matter be referred to Family Relations for update of the report completed May 31, 1991, since this court finds that there has been a substantial and material change in circumstances of the children since the date the report was done. The children are presently living with the mother in Connecticut. At the time the report was done, the children were living in Alabama. Certain temporary orders were issued at the time of the dissolution concerning the care and custody of the children, which orders will be reviewed after completion of the Family Relations Officer's report.
The court has considered all of the relevant statutory criteria and relevant case law in deciding this matter.
EDWARD R. KARAZIN, JR., JUDGE